Citation Nr: 9928039	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-32 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether a timely substantive appeal was filed on the 
issue of entitlement to an increased evaluation for residuals 
of a left ankle fracture, evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
left ankle fracture, evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
July 1966.  

This appeal arose from November 1994 and August 1996 
determinations by the Department of Veterans Affairs (VA) Los 
Angeles, California Regional Office (RO).  In November 1994 
the RO denied the veteran's claim for entitlement to an 
increased evaluation for residuals of a left ankle fracture.  
The RO determined in August 1996 that the veteran's 
substantive appeal with respect to this issue was not timely 
filed.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The claim for entitlement to an increased evaluation for 
residuals of a left ankle fracture is addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  The veteran submitted a request for an extension of time 
to file a substantive appeal on February 13, 1996 - within 60 
days of the issuance of the statement of the case (SOC) on 
December 14, 1995.  

2.  In April 1996, the RO granted an extension of time until 
July 15, 1996 for the veteran to file a substantive appeal, 
and the veteran's substantive appeal was received on that 
date.  


CONCLUSION OF LAW

The veteran's substantive appeal was timely filed.  38 C.F.R. 
§§ 20.200, 20.302(b), 20.303 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was notified of the November 1994 rating decision 
by letter dated November 15, 1994.  The veteran submitted a 
notice of disagreement (NOD) with that decision on July 18, 
1995.  An SOC was provided on December 14, 1995.  On February 
13, 1996, the veteran submitted a letter by fax requesting a 
60-day extension of time to file a substantive appeal.  He 
stated that he had a medical appointment in March and felt 
that this information would be pertinent to his claim.  

The RO responded to the veteran on April 26, 1996.  The RO 
stated that the request for an extension had been received 
and noted that by law a formal appeal to the Board must be 
filed within one year of notification of the RO decision.  
However, the RO then wrote, "If you complete and return the 
VA Form 9 on or before 07-18-96, your appeal will be made in 
time.  We have enclosed an additional copy of that form, 
should you require it."  The RO added "We want to be sure 
you receive every benefit the law provides."  

On July 18, 1996 the veteran submitted his VA Form 9, 
substantive appeal, by fax.  The RO responded to the veteran 
by letter dated in August 1996.  In the letter the RO stated 
that "some of the information" provided in the April 1996 
letter was incorrect.  The veteran was notified that he had 
from the rating notification letter dated November 15, 1994 
to November 15, 1995 to file his appeal to the Board.  The RO 
stated that the VA Form 9 would be treated as a request to 
reopen a claim.  


Criteria

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200.  

Except in the case of simultaneously contested claims, the 
veteran or his representative must file an NOD from a 
determination of the agency of original jurisdiction within 
one year of the date of notification that determination.  
38 C.F.R. § 20.302(a) (1998).  A substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b).  

An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  A denial of a request for extension may be appealed 
to the Board.  38 C.F.R. § 20.303.  


Analysis

The veteran submitted a timely NOD and after being provided 
with an SOC filed a timely request for an extension of time 
to complete his substantive appeal.  The request was filed 
within 60 days of the issuance of the SOC.  

In April 1996, the RO replied stated that the veteran would 
have until July 18, 1996 to file his substantive appeal.  The 
veteran's substantive appeal was submitted by fax on that 
date.  

The RO subsequently notified the veteran that erroneous 
information had been provided and that he would have to have 
completed his appeal by November 15, 1995.  

It appears that when the RO communicated with the veteran in 
April 1996 it considered July 18, 1995 as the date when the 
veteran was notified of the November 1994 rating decision 
when in fact, July 18, 1995 was the date of the veteran's 
NOD.  

Therefore it is apparent that in effect, the RO was telling 
the veteran in April 1996 the he did not need an extension of 
time to submit additional evidence because the appeal period 
did not expire until July 15, 1996.  

That being stated, what the RO intended to communicate is 
quite different from what was actually communicated to the 
veteran.  What the RO told the veteran was that he could 
submit a substantive appeal up to July 18, 1996; in essence 
his request for an extension of time to file a substantive 
appeal was granted.  The veteran reasonably believed that his 
request was granted and he acted accordingly - submitting his 
substantive appeal by the date specified by the RO.  

The Board is of the opinion, considering the facts of record 
as a whole, that regardless of the correspondence of August 
1996, the RO in essence granted the veteran an extension of 
time to July 18, 1996 to file his substantive appeal.  The 
veteran's substantive appeal was filed within that period and 
therefore is timely.  38 C.F.R. §§ 20.200, 20.302, 20.303.  
The veteran articulated good cause for his request for an 
extension to complete his substantive appeal; therefore there 
was no reasonable basis for denial of the veteran's request.  
The questions of timeliness and good cause are appealable 
issues subject to de novo review of the Board.  


ORDER

The veteran's substantive appeal is timely.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Having determined that the issue of entitlement to an 
increased evaluation for residuals of a left ankle fracture 
is properly on appeal to the Board, it is the opinion of the 
Board that further development of the underlying claim is 
necessary.  

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a);  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The veteran 
has asserted a worsening of his service connected disability.  
As the claim is well grounded, VA has a duty to assist the 
veteran with the development of his claim.  

VA treatment records from 1994 to 1996 were obtained.  These 
show treatment of complaints of chronic left foot/ankle pain 
and swelling.  The veteran reported constant pain for which 
he took Motrin.  The diagnosis was chronic osteoarthritis.  
There were no ranges of motion listed.  In a limited number 
of the reports including reports from May 1994 and April 
1995, range of motion was described as full.  There are no 
records in the claims folder subsequent to March 1996.  It is 
also noted from the veteran's treatment records that he may 
have received additional treatment through Kaiser Permanente.  

The veteran attended a VA examination in August 1996.  He 
reported that he was taking a narcotic (the name of which he 
did not know) for pain.  He reported that his ankle was 
gradually hurting more and more with ambulation and prolonged 
standing and was beginning to inhibit his work as an 
electrician.  He also complained of an occasional popping in 
his ankle.  X-ray reports revealed a screw in the medial 
malleolus with a healed fracture and preservation of the 
joint space.  

The diagnosis was healed left medial malleolus fracture.  The 
healed fracture was felt to be most likely contributing to 
his ambulation difficulties and represented increasing 
disability for the veteran.  

On examination, the veteran could only dorsiflex to within 10 
degrees of neutral.  He had 40 degrees of plantar flexion.  
Pronation and supination were to 15 degrees.  There was a 
nontender incision.   There was mild swelling of the ankle 
compared to the opposite side.  There was no deformity.

The examination results contained inadequate assessment of 
functional impairment.  In cases of evaluation of orthopedic 
injuries there must be adequate consideration of functional 
impairment including impairment from painful motion, 
weakness, fatigability, and incoordination.  See 38 C.F.R. 
§§ 4.10, 4.40, 4.45, and 4.59;  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the appeal would 
materially assist in the adjudication thereof.  

It is also noted that the veteran complained on examination 
of increased interference with employment.  In written 
argument submitted in September 1999 the veteran's 
representative asked that the veteran be provided with a 
social and industrial survey to determine the impact of his 
disability on his ability to work and carry out activities of 
daily living.  

To accord justice the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(1998).   The RO should give consideration to whether there 
is evidence of exceptional or unusual disability to warrant 
referral of the veteran's claim for an extraschedular 
evaluation.  

If the veteran feels that he has exceptional or unusual 
disability from his service connected disorder to include 
marked interference with employment, he may wish to submit 
evidence bearing on this question.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991), and to ensure that he is 
afforded due process, 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the issue of entitlement to an 
increased evaluation for residuals of a left ankle fracture 
pending a remand to the RO for further development as 
follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claim.  After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should arrange for a VA 
examination of the veteran by an 
orthopedic surgeon or other appropriate 
specialist in order to determine the 
nature and extent of severity of the 
service-connected residuals of a left 
ankle fracture.  Any indicated special 
studies should be conducted.  The claims 
file, the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated by the examiner 
in this regard.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion of the 
ankle.  The examiner should note where 
(if at all) motion becomes painful.  
Functional limitations due to symptoms of 
the service-connected disability should 
be thoroughly evaluated.  The examiner 
should then make an assessment of the 
severity of the disability in terms of 
the rating criteria pertaining to the 
ankle, and comment on the functional 
limitations, if any, caused by the 
appellant's service connected disability 
in light of the provisions of 38 C.F.R. 
§§ 4.10, 4.40, 4.45, and 4.59.  The 
examiner should also make an assessment 
of the extent to which the veteran's 
ankle disability would impair his ability 
to work.  

It is requested that the examiner provide 
explicit responses to the following 
questions:

(a) Does the service connected disability 
cause subjectively or objectively 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations can not be 
quantified, the examiner must so 
indicate.  

(b) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability.  

(c) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service connected 
disability, and if such overlap exists, 
the degree to which the nonservice 
connected problem creates functional 
impairment that may be disassociated from 
impairment caused by the service 
connected disability.  If the functional 
impairment created by the nonservice 
connected problem can not be 
disassociated, the examiner should so 
indicate.  Any opinions expressed must be 
accompanied by a complete rationale. 

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for residuals of 
a left ankle fracture with consideration 
of all applicable laws and regulations.  
The RO should document its consideration 
of the applicability of the criteria 
under 38 C.F.R. § 3.321(b)(1).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  Thereafter, the case should be 
returned to the Board for appellate review if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

